 

EXHIBIT 10.32

AMENDMENT TO amended and RESTATED EMPLOYMENT AGREEMENT

AMENDMENT by and between Primerica, Inc. (the “Company”), and Alison S. Rand
(the “Executive”) dated as of the 17th day of November, 2015.

WHEREAS, the Board of Directors of the Company (the “Board”) has previously
determined that it is in the best interests of the Company and its stockholders
to employ the Executive as the Company’s Executive Vice President and Chief
Financial Officer;

WHEREAS, the Company and the Executive entered into an Amended and Restated
Employment Agreement embodying the terms of such employment dated as of January
2, 2015 (the “2015 Agreement”); and

WHEREAS, the Company and the Executive desire to modify certain terms of the
2015 Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

1.Section 5(a)(i) of the 2015 Agreement is stricken in its entirety and replaced
with the following:

(i)the Company shall pay to the Executive in a lump sum in cash on the 60th day
(except as specifically provided in Section 5(a)(i)(A)(2)) after the Date of
Termination the aggregate of the following amounts:

A.the sum of (1) the Executive’s accrued but unpaid Annual Base Salary and any
accrued but unused vacation pay through the Date of Termination, and (2) the
Executive’s Annual Bonus for the fiscal year immediately preceding the fiscal
year in which the Date of Termination occurs if such bonus has not been paid as
of the Date of Termination (at the time such Annual Bonus would otherwise have
been paid) (together, the “Accrued Obligations”); and  

B.the amount equal to the product of (x) 1.0 (or, if the Date of Termination
occurs within the six month period prior to or the two-year period following a
Change of Control (as defined in the Primerica, Inc. 2010 Omnibus Incentive
Plan), 1.5), and (y) the sum of (I) the Executive’s Annual Base Salary as of the
Date of Termination and (II) the Target Bonus as of the Date of Termination.

2.The amendments set forth herein are limited to the subject matter thereof. All
other provisions of the 2015 Agreement shall remain unchanged.  

 

[Signature page follows.]

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

 

/s/ Alison S. Rand
ALISON S. RAND





PRIMERICA, INC.



By: /s/ P. George Benson
Title:  Lead Director

 

 

 

 